            Case 1:18-cv-11164-IT Document 55 Filed 05/26/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JEANETTE DAWSON,                              *
                                              *
               Plaintiff,                     *
                                              *
               v.                             *              Civil No. 1:18-cv-11164-IT
                                              *
TARGET CORPORATION,                           *
                                              *
               Defendant.                     *

                                  MEMORANDUM & ORDER

                                           May 26, 2020
TALWANI, D.J.

       Plaintiff Jeanette Dawson brought suit against Defendant Target Corporation alleging that

she fell and suffered injuries as a result of a broken latch on the handicap bathroom stall door in

Defendant’s store.

       Pending before the court is Defendant’s Motion in Limine to Exclude the Introduction

into Evidence of Photographs Taken by Plaintiff and/or Her Agents at Trial [#46] (“Def’s Mot.

in Limine”). Defendant seeks to exclude from evidence five photographs produced by Plaintiff

purporting to show the bathroom stall and latch in question on the grounds that the photographs

cannot be authenticated or reliably identified and that admission at trial would confuse the jury

and unduly prejudice Defendant. For the following reasons, Defendant’s Motion in Limine is

GRANTED.

       I.      Background

       Plaintiff alleges that on October 16, 2016, a broken latch caused her to fall in the

handicap bathroom stall of the women’s restroom in the Target store located at 550 Arsenal

Street, Watertown, Massachusetts. Compl. ¶ 10 [#1-1] She further alleges that, as a result, she
              Case 1:18-cv-11164-IT Document 55 Filed 05/26/20 Page 2 of 4



suffered serious injuries. Id. ¶ 14.

        During discovery, Plaintiff produced five photographs that show: (1) the door to a

restroom; (2) close up of a latch on the outside of a bathroom stall door; (3) the outside of a

bathroom stall door; (4) the inside of a bathroom stall door; and (5) close up of a latch on the

inside of a bathroom stall door. Def’s Ex. B – Photographs (Nos. 1-5) [#46-2].

        II.      Analysis

        Defendant argues the photographs should be excluded because they cannot be

authenticated and the contents of the photographs therefore cannot be reliably determined to

fairly and accurately depict what Plaintiff claims the photographs to show. Def’s Mot. in Limine

2-4 [#46]. Alternatively, Defendant asks the court to exclude the photographs because their

probative value is outweighed by danger the photographs will confuse the jury and prejudice the

Defendant. Id. at 5-7. In support, Defendant offers deposition testimony where Plaintiff was

unable to identify who took the photographs and Plaintiff’s counsel’s statement that the

photographs were likely taken on January 12, 2017, approximately three months after the

incident, based on digital timestamps. Id. at 2; Def’s Ex. D – Day 2 of Dep. of Plaintiff 42:8-

45:16 [#46-4].

        Plaintiff argues that the photographs are relevant both to her testimony about the fall and

her expert’s testimony as to an alleged violation of the Americans with Disabilities Act. Pl’s

Opp’n to Mot. in Limine 3-4 [#48]. Plaintiff does not dispute that the origin of the photographs is

unknown or that the photographs were likely taken on January 12, 2017. However, she contends

the photographs should not be excluded because she can testify that the pictures “accurately

reflect the condition of the broken latch on the day of her fall.” Id. at 3.

        “To satisfy the requirement of authenticating or identifying an item of evidence, the



                                                   2
           Case 1:18-cv-11164-IT Document 55 Filed 05/26/20 Page 3 of 4



proponent must produce evidence sufficient to support a finding that the item is what the

proponent claims it is.” Fed. R. Evid. 901(a). “Testimony that an item is what it is claimed to

be” satisfies this requirement. Fed R. Evid. 901(b). There is “broad discretion in the admission

of” photographic evidence. Renzi v. Paredes, 452 Mass. 38, 52 (2008). In weighing

admissibility, the court must “determine whether the image fairly and accurately presents what it

purports to be, whether it is relevant, and whether its probative value outweighs any prejudice to

the other party.” Id. While the conditions when a photograph was taken need not be identical to

conditions at the time of the incident, the “photograph must be shown to be accurate and bear

enough similarity to circumstances at the time in dispute to be relevant and helpful to the jury in

its deliberations.” Henderson v. D’Annolfo, 15 Mass. App. Ct. 413, 428-29 (1983).

       To the extent that Plaintiff seeks to present the photographs as a true and accurate

representation of the particular bathroom stall and latch on the actual date of her fall, Plaintiff

has failed to meet her burden under Fed. R. Evid. 901(a). While Plaintiff is correct that

authentication can be achieved by sufficient testimony, including from someone other than the

photographer, Pl’s Opp’n to Mot. in Limine 3 [#48] (citing Commonwealth v. Leneski, 66 Mass.

App. Ct. 291, 294-96 (2006) and Commonwealth v. Weichell, 390 Mass. 62, 77 (1983)), Plaintiff

has not offered any testimony that the photographs are in fact photographs of the bathroom stall

and latch from that date. Nor can she offer such testimony where she concedes that the

photographs were likely taken in January 2017, almost three months after the incident.

       Plaintiff may be able to authenticate the photographs as representations of the bathroom

stall and latch on a later date, and she apparently seeks to do so, and then offer testimony that the

latch and stall looked the same on the date of the incident. Fed. R. Evid. 403 limits evidence,

however, “if its probative value is substantially outweighed by a danger of . . . unfair prejudice,



                                                  3
           Case 1:18-cv-11164-IT Document 55 Filed 05/26/20 Page 4 of 4



confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Insofar as Plaintiff seeks to enter the photographs to help prove the

condition of the stall and latch on the day of her fall three months earlier, the risk of jury

confusion and unfair prejudice to the Defendant substantially outweighs the probative value of

the photographs. While a visual representation of the stall and latch may help clarify Plaintiff’s

expected testimony and Plaintiff’s expert’s testimony, there is substantial risk that a jury would

erroneously conclude the photographs actually depict the particular bathroom stall in question as

it appeared on October 16, 2016, even if instructed otherwise. To prevent confusion to the jury

and the attendant prejudice to Defendant, the photographs from three months after the event must

be excluded. Upon request, the court will consider permitting Plaintiff to present a chalk or

graphic illustrating to the jury what Plaintiff contends the stall and latch looked like when she

fell.

        Accordingly, Defendant’s Motion in Limine to Exclude the Introduction into Evidence of

Photographs Taken by Plaintiff and/or Her Agents at Trial [#46] is GRANTED.

        IT IS SO ORDERED.

        May 26, 2020                                           /s/ Indira Talwani
                                                               United States District Judge




                                                   4
